Case: 19-31041      Document: 00515614518         Page: 1    Date Filed: 10/23/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 October 23, 2020
                                  No. 19-31041                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Otis Hall,

                                                            Plaintiff—Appellant,

                                       versus

   Laurie Reis Briser; Chris Cagnolatti; Madison Parish
   Detention Center; Department of Corrections,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:19-CV-1181


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Otis Hall appeals the dismissal of his civil rights complaint under 28
   U.S.C. § 1915(e)(2)(B) as frivolous, for failure to state a claim upon which
   relief may be granted, on the basis of judicial immunity, and as barred by Heck



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-31041      Document: 00515614518            Page: 2    Date Filed: 10/23/2020




                                      No. 19-31041


   v. Humphrey, 512 U.S. 477 (1994). Construed liberally, Hall’s brief does
   nothing more than reiterate his claims against three of the four defendants
   without addressing the basis for the district court’s denial of his claims
   against these entities or discussing his claims against the fourth defendant,
   the Department of Corrections, at all.
          Although pro se briefs are liberally construed, see Haines v. Kerner, 404
U.S. 519, 520 (1972), even pro se litigants must brief arguments in order to
   preserve them, Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Hall’s
   failure to address the district court’s basis for denial as to his claims “without
   even the slightest identification of any error in [the court’s] legal analysis or
   its application to [his] suit . . . is the same as if he had not appealed that
   judgment.” Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744,
   748 (5th Cir. 1987).
          AFFIRMED; motion for extraordinary relief DENIED.




                                           2